Citation Nr: 0801383	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-02 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected hearing loss.

2.  Entitlement to an initial compensable rating for a 
service-connected right thumb condition from September 6, 
2001, to April 20, 2004, for an initial rating above 
10 percent from April 21, 2004, to November 9, 2005, and for 
an initial rating above 20 percent from November 10, 2005.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from October 1954 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, NY.  The veteran testified before the undersigned 
at a hearing held at the RO in September 2006. 

In a July 2005 statement, the veteran raised the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  This 
matter is referred to the RO for appropriate action in the 
first instance.

At his September 2006 hearing, the veteran referenced a 
pending claim of service connection for myasthenia gravis.  
The record reflects that service connection for myasthenia 
gravis was denied in November 2006.  To the Board's knowledge 
based on a review of the claims file, the veteran has not 
initiated an appeal of that rating decision.  

At his hearing, the veteran also referenced claims regarding 
asbestosis, a psychiatric disorder, problems with the right 
hand other than the right thumb, and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151.  
Those matters are referred to the RO for any action deemed 
appropriate.

For the following reasons, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

Right Thumb

A February 2004 rating decision granted service connection 
for a right thumb disorder, with an assigned noncompensable 
evaluation effective September 6, 2001.  The veteran 
initiated and perfected his appeal of the proper initial 
evaluation assignable for the disorder.  In October 2004, the 
rating assigned for the right thumb disorder was increased to 
10 percent, effective April 21, 2004.  In February 2006, the 
right thumb disorder was evaluated as 20 percent disabling, 
and a separate 10 percent evaluation was assigned for the 
right thumb scar, both effective November 10, 2005.

In a March 2006 statement, the veteran requested "an earlier 
effective date for [his] thumb and scar."  In a May 2006 
statement, the veteran indicated that he was in disagreement 
with "the effective date [VA is] using in regard to [his] 
compensation for [his] [t]humb injury and scar..."  Similarly, 
he indicated the same in a statement dated April 30, 2006, 
that was associated with the claims file following the 
September 2006 Travel Board hearing.  A review of the record 
shows that no action has been taken by the RO with respect to 
these Notices of Disagreement.  Moreover, for purposes of the 
present appeal, it is not clear whether the veteran is 
challenging the effective date assigned for the initial grant 
of service connection in this case, or the effective dates 
assigned for the increased initial evaluations for the right 
thumb.

At his hearing before the undersigned, the veteran expressed 
his intention to withdraw his appeal of the initial ratings 
assignable for the service-connected right thumb disorder and 
associated scar.  He did not address whether he intended to 
also withdraw his May 2006 notice of disagreement, or 
otherwise clarify the effective date he intended to 
challenge.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  In 
effect, where the RO has assigned staged ratings during the 
appeal of the initial disability evaluation, the matter of 
the effective date assignable for any such rating is 
encompassed within the appeal.  

In the current case, if the veteran withdraws his appeal as 
to the initial ratings assigned for the right thumb disorder 
and associated scar, he will have effectively rendered moot 
any disagreement with the effective dates assigned for the 
staged ratings.  If the veteran intended the March 2006, 
April 2006, and May 2006 statements to instead challenge the 
effective date assigned for the grant of service connection 
for the right thumb disorder, the Board notes that in Rudd v. 
Nicholson, 20 Vet. App. 296 (2006), the Court held that once 
a rating decision which establishes an effective date becomes 
final, the only way that such a decision can be revised is if 
it contains clear and unmistakable error.

In light of the above, and in order to avoid potential 
prejudice to the veteran, the Board finds that clarification 
from the veteran is required prior to acting on his request 
to withdraw the issue involving the proper ratings assignable 
for his right thumb disorder with associated scar.  Where VA 
receives a written communication expressing dissatisfaction 
or disagreement with an adverse decision, but VA cannot 
clearly identify that communication as expressing an intent 
to appeal, or VA cannot identify which denied claim(s) the 
claimant wants to appeal, VA will contact the claimant to 
request clarification of the claimant's intent.  See 
38 C.F.R. § 19.26(b) (2007).

Hearing Loss

With respect to the service-connected hearing loss condition, 
the veteran was last examined by VA for this disability in 
November 2005.  At the September 2006 Travel Board hearing, 
however, the veteran reported that his hearing loss has 
increased in severity since that examination.  Given his 
testimony suggesting an increase in severity since the last 
VA examination of record, a remand is required in order to 
conduct a current examination.  Cf. Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997). 

In addition, at his hearing he testified to receiving recent 
treatment for his hearing loss at the VA Medical Center in 
Brooklyn, NY.  On remand, the RO should obtain recent 
treatment records for the veteran from this facility.  See 
Dunn v. West, 11 Vet. App. 462 (1998).  

The Board lastly notes that the veteran, in November 2001, 
reported receiving disability benefits from the Social 
Security Administration (SSA).  VA confirmed his receipt of 
such benefits in October 2002.  Notably, however, records 
from that agency pertaining to the veteran's receipt of 
disability benefits are not on file, and there is no 
indication that the RO has attempted to obtain any such 
records from the SSA.  Those records are relevant to the 
veteran's appeal, and should be obtained.

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the veteran by 
whatever means deemed appropriate and 
request that he clarify the following 
matters:
a.  whether he is withdrawing his 
appeal of the issues of entitlement 
to a higher initial rating for a 
service-connected right thumb 
condition, and a higher initial 
rating for a separately rated right 
thumb scar; and

b.  whether he intends his March, 
April and May 2006 statements to 
constitute notices of disagreement 
as to
i.  the effective date of the 
grant of service connection for 
a right thumb disorder and 
associated scar, or 

ii.  the effective dates 
assigned for the higher initial 
ratings for the right thumb 
disorder and associated scar 
(Note:  No additional Notice of 
Disagreement is required for 
these matters, assuming that 
they have not been withdrawn, 
as rating and effective date 
matters are inseparable in an 
initial rating situation).  

The AOJ should take appropriate action in 
response to the clarification received 
from the veteran and his representative.

2.  The AOJ should take appropriate steps 
to contact the veteran in order to 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for his 
service-connected bilateral hearing loss.  
After obtaining any required releases, an 
attempt should be made to obtain any 
records not already contained in the 
claims file.  

3.  The AOJ should obtain records of 
treatment received for hearing loss from 
the Brooklyn VA Medical Center for the 
period from September 2006 to the 
present. 

4.  The AOJ should attempt to obtain a 
copy of the SSA decision awarding the 
veteran disability benefits, as well as a 
copy of the record upon which the 
veteran's award of SSA disability 
benefits was based, and a copy of the 
records associated with any subsequent 
disability determinations by the SSA.

5.  Thereafter, the AOJ should arrange 
for the veteran to undergo a VA 
audiological examination to determine the 
nature and extent of impairment from the 
veteran's bilateral hearing loss.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should provide an 
opinion concerning the impact of the 
veteran's service-connected bilateral 
hearing loss on his ability to work.  The 
veteran's claims file must be made 
available to the examiner for review.  

6.  Thereafter, the AOJ should re-
adjudicate any issues remaining on 
appeal.  Consideration should be given as 
to whether or not the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If any 
issue remains denied, a Supplemental 
Statement of the Case (SSOC) should be 
prepared and the case returned to the 
Board after the appropriate period of 
time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


